UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-6112



CLARENCE GARFIELD BUFFALO,

                                             Petitioner - Appellant,

          versus


CENTRAL STATE HOSPITAL,

                                              Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  David G. Lowe, Magistrate
Judge. (CA-02-501)


Submitted: February 12, 2004               Decided:   February 23, 2004


Before LUTTIG, WILLIAMS, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Clarence Garfield Buffalo, Appellant Pro Se. John H. McLees, Jr.,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

                  Clarence Garfield Buffalo seeks to appeal the magistrate

judge’s order denying relief on his petition filed under 28 U.S.C.

§ 2254 (2000).*         The order is appealable only if a circuit justice

or   judge        issues   a   certificate       of    appealability.           28   U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”       28 U.S.C. § 2253(c)(2) (2000).                A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

his constitutional claims are debatable and that any dispositive

procedural rulings by the district court are also debatable or

wrong.        See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).                 We have independently reviewed the

record      and     conclude     that   Buffalo       has   not   made    the   requisite

showing.          Accordingly, we deny a certificate of appealability and

dismiss the appeal.              We dispense with oral argument because the

facts       and    legal   contentions     are    adequately        presented        in   the

materials         before   the    court    and    argument        would   not    aid      the

decisional process.



                                                                                DISMISSED



        *
      The parties consented to the magistrate judge’s jurisdiction
pursuant to 28 U.S.C. § 636(c) (2000).

                                          - 2 -